LATTIMORE, J.
Appellant was convicted in the county court of Floyd county of misdemeanor theft, and his punishment fixed at a fine of $15 and seven days’ imprisonment in the county jail. The case is before us without any bills of exception or statement of facts. The county judge, before whom the case was tried, makes a statement which we consider in connection with the motion for new trial, and from which it appears that there was a voluntary plea of guilty by appellant after a full explanation of the results of such plea. Nothing in this record appears which would justify this. court in holding that the action of the county judge was unwarranted and without sufficient legal ground therefor. The judgment will be affirmed.